Exhibit 10.1

 

[g186901kei001.jpg]

 

July 7, 2009

 

Johan van Walsem

5 Orchard Drive

Acton, MA 01720

 

Re:  Employment Agreement

 

Dear Johan:

 

This letter is to confirm our understanding with respect to your employment by
Metabolix, Inc. (the “Company”).  The terms and conditions agreed to in this
letter are hereinafter referred to as the “Agreement.”  In consideration of the
mutual promises and covenants contained in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, we have agreed as follows:

 

1.     Employment.

 

1.1.    General.  The Company will employ you, and you will be employed by the
Company, as Vice President of Strategy and Commercial Development of the
Company, reporting to the Company’s Chief Executive Officer, and you shall have
the responsibilities, duty and authority commensurate with that position.  You
will also perform such reasonable other and/or different services for the
Company as may be assigned to you from time to time.  You agree that if your
employment hereunder ends for any reason, you will tender to the Company your
resignation of all offices with the Company as of the date of your termination.

 

1.2.    Devotion to Duties.  While you are employed hereunder, you will use your
best efforts, skills and abilities to perform faithfully all duties assigned to
you pursuant to this Agreement and will devote your full business time and
energies to the business and affairs of the Company.  While you are employed
hereunder, you will not undertake any other employment from any person or entity
without the prior written consent of the Company.

 

2.     Term.  The Company hereby agrees to employ you, and you hereby accept
employment with the Company, upon the terms set forth in this Agreement, for the
period commencing on August 17, 2009 (or such other date as the parties shall
mutually agree) (the “Commencement Date”) and ending on the first anniversary of
the Commencement Date (such period is the “Initial Term”), subject to earlier
termination as provided in Section 4;

 

Metabolix | 21 Erie Street | Cambridge | MA | 02139 |USA

tel: 617 583 1700 | fax: 617 583 1767 | www.metabolix.com

 

--------------------------------------------------------------------------------


 

provided, however, that at the end of such Initial Term and each anniversary
date thereafter, the term of this Agreement will automatically be extended for
an additional year unless, not less than thirty (30) days prior to the end of
such Initial Term or one (1) year extension period, as the case may be, the
Company or you shall have given written notice that it or you elects not to have
the term extended.  The term of this Agreement as extended and defined by this
Section shall be referred to as the “Agreement Term.”

 

3.     Compensation.

 

3.1.    Base Salary.  While you are employed hereunder, the Company will pay you
a base salary at the annual rate of no less than $240,000 per year (the “Base
Salary”).  The Company will pay such Base Salary on a semi-monthly basis in
accordance with the Company’s normal payroll practices and will deduct from each
monthly salary payment all amounts required to be deducted or withheld under
applicable law or under any employee benefit plan in which you participate.

 

3.2.    Bonus Opportunity.  You will be eligible to receive an annual cash bonus
in an amount of up to 150% of the Base Salary, based upon the Company’s good
faith assessment of your achievement of individual goals, and of the Company’s
achievement of its goals, which assessment shall be done by the Company’s
Compensation Committee in conjunction with the Company’s Chief Executive
Officer.  Individual goals for each calendar year will be established, and
modified, in good faith by you and the Chief Executive Officer in conjunction
with the Company’s Compensation Committee.  The Company expects that the annual
target bonus opportunity will be in the range of 70% of your Base Salary for
performance fully meeting those expectations.  To the extent the Company awards
you a cash bonus, the bonus, if payable, shall be calculated and paid no later
than two and a half months following the later of the close of the calendar or
Company fiscal year to which such bonus relates.  In order to receive an annual
bonus, you must be employed at the time of a timely payment.  For your first
year of employment, and any other partial year, your cash bonus will be awarded
on a pro rata basis.

 

3.3.    Equity Compensation.  At the first meeting of the Company’s Compensation
Committee following the Commencement Date, the Company shall grant you a stock
option under the Metabolix, Inc. 2006 Stock Option and Incentive Plan, as
amended and restated (the “2006 Stock Plan”), to purchase 50,000 shares of
common stock of the Company (the “Option”) at an exercise price equal to the
Fair Market Value (as defined in the 2006 Stock Plan) of the Company’s common
stock on the date of such grant.  Provided you are employed by the Company on
the vesting date, the Option shall vest in equal installments as to 1/16 of the
shares three months after the Commencement Date and on the last day of each
three (3) month period following the first vesting date until the Option fully
vests. Except as provided herein, the Option will be subject to the terms and
conditions of the 2006 Stock Plan and the customary terms and conditions of the
Company’s standard form of stock option agreement.  To the extent allowed
pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), such
option shall be deemed to be an incentive stock option.

 

3.4.    Vacation.  You will be entitled to paid vacation and paid holidays,
accrued and used in accordance with the Company’s policies as in effect from
time to time. All vacation days will be taken at times mutually agreed by you
and the Company and will be subject to the business needs of the Company.

 

3.5.    Fringe Benefits.  You will be entitled to participate in employee
benefit plans which the Company provides or may establish for the benefit of its
senior executives (for example, group life, disability, medical, dental and
other insurance, retirement, pension, profit-sharing and similar plans)
(collectively, the “Fringe Benefits”).  Your eligibility to participate in the
Fringe Benefits and receive benefits thereunder will be subject to the plan
documents governing such Fringe Benefits.  Nothing contained herein will require
the Company to establish or maintain any Fringe Benefits.

 

3.6.    Reimbursement of Certain Expenses.  You shall be reimbursed for
reasonable and necessary business expenses incurred by you while you are
employed by the Company, which are directly related to the furtherance of the
Company’s business.  You must submit any request for reimbursement no later than
ninety (90) days following the date that such business expense is incurred in
accordance with the Company’s reimbursement policy regarding same, and business
expenses must be substantiated by appropriate receipts and documentation.  If a
business expense reimbursement is not exempt from Section 409A of the Code, any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment.  Any business
expense reimbursements subject to Section 409A of the Code shall be made no
later than the end of the calendar year following the calendar year in which you
incur such business expense.

 

4.     Termination.  This Agreement shall terminate upon the occurrence of any
of the following:

 

4.1.    Expiration of the Agreement Term.  This Agreement shall terminate at the
expiration of the Agreement Term as set forth in Section 2.

 

4.2.    Termination for Cause.  This Agreement shall terminate, at the election
of the Company, for Cause upon written notice by the Company to you.  For the
purposes of this Section, “Cause” for termination shall be limited to the
following:

 

a)     Your conviction of a felony; or

 

b)    Your commission of fraud, or misconduct that results in material and
demonstrable damage to the business or reputation of the Company; or

 

3

--------------------------------------------------------------------------------


 

c)     Your willful and continued failure to perform your duties hereunder
(other than such failure resulting from your incapacity due to Disability, as
defined herein) within 10 business days after the Company delivers a written
demand for performance to you that specifically identifies the actions to be
performed.

 

4.3.    Termination by the Company Without Cause or by You for Good Reason. 
This Agreement shall terminate at the election of the Company, without Cause, at
any time upon 30 days prior written notice by the Company to you or by you for
Good Reason (as defined herein).

 

4.4.    Death or Disability.  This Agreement shall terminate upon your death or
disability. If you shall be disabled so as to be unable to perform the essential
functions of your position under this Agreement with or without reasonable
accommodation, the Board may remove you from any responsibilities and/or
reassign you to another position with the Company during the period of such
disability, and such reassignment shall not trigger a Good Reason termination as
provided herein.  Notwithstanding any such removal or reassignment, you shall
continue to receive your Base Salary (less any disability pay or sick pay
benefits to which you may be entitled under the Company’s policies) and benefits
under this Agreement (except to the extent that you may be ineligible for one or
more such benefits under applicable plan terms) for a period of three months,
and your employment may be terminated by the Company at any time thereafter. 
Nothing in this Section shall be construed to waive your rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

 

Notwithstanding the foregoing, if and only to the extent that your disability is
a trigger for the payment of deferred compensation, as defined in Section 409A
of the Code, “disability” shall have the meaning set forth in
Section 409A(a)(2)(C) of the Code.

 

4.5.    Voluntary Termination by You.  You may terminate this Agreement at your
election upon not less than 30 days prior written notice to the Company.

 

4.6.    Definition of Good Reason.  As used in this Agreement, ‘Good Reason’
means that you have complied with the ‘Good Reason Process’ (hereinafter
defined) following the occurrence of any of the following events:  (i) a
material diminution in your responsibilities, authority or duties; (ii) a
material diminution in your Base Salary; (iii) a material change in the
geographic location at which you provide services to the Company; or (iv) the
material breach of this Agreement by the Company.  ‘Good Reason Process’ shall
mean that (i) you reasonably determine in good faith that a ‘Good Reason’
condition has occurred; (ii) you notify the Company in writing of the occurrence
of the Good Reason condition within 60 days of the occurrence of such condition;
(iii) you cooperate in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the ‘Cure Period’), to remedy the
condition; (iv) notwithstanding

 

4

--------------------------------------------------------------------------------


 

such efforts, the Good Reason condition continues to exist; and (v) you
terminate your employment within 60 days after the end of the Cure Period.  If
the Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

 

5.     Effect of Termination.

 

5.1.    Termination for Cause, Death, Disability or Voluntary Resignation.  In
the event (i) you are terminated for Cause; (ii) you are terminated for death or
Disability; or (iii) you voluntarily resign (other than for Good Reason), unless
otherwise specifically provided herein, you, or your estate, shall be eligible
only to receive (i) the portion of your Base Salary as has accrued prior to the
effectiveness of such termination and has not yet been paid, (ii) an amount
equal to the value of your accrued unused vacation days, and (iii) reimbursement
for expenses properly incurred by you on behalf of the Company prior to such
termination if such expenses are properly documented in accordance with Company
policy and practice and submitted for reimbursement within 30 days of the
termination date (collectively, the “Accrued Obligations”).  Such amounts will
be paid promptly after termination in accordance with applicable law but in no
event more than 45 days after the date on which your employment terminates.

 

5.2.    Termination Without Cause or Resignation for Good Reason.  In the event
that (i) you are terminated without Cause; or (ii) you resign for Good Reason,
then in addition to the Accrued Obligations, and contingent on your executing a
complete release of claims against the Company, and provided you do not revoke
the release (a fully effective release is hereafter, the “Release”) within
thirty (30) days after the date of termination, you shall be entitled, in
addition to the Accrued Obligations, to receive continuation of your Base Salary
in effect at the time of termination for a period of twelve (12) months,
commencing on the 37th day after the date on which your employment terminates
(provided the Release is effective prior to such date), payable in accordance
with the Company’s normal payroll practices, provided that the first payment
will include all amounts which would have been paid in the 37 days following
your termination of employment.

 

In addition to the foregoing, you shall be entitled to receive payment of COBRA
premiums to maintain medical and dental benefits, if any, in effect at the time
of termination for the earlier of (x) 12 months following the termination and
(y) the date you become insured under a medical insurance plan providing similar
benefits to that of the Company plan.

 

5.3.    Expiration of Agreement.  In the event the Agreement Term expires and
the Company elects not to extend the Agreement, it shall be considered a
termination by the Company without Cause and, in addition to the Accrued
Obligations, you shall be entitled to the same benefits provided in Section 5.2
herein, upon your execution of the Release; provided, that notwithstanding the
foregoing, if you continue in the employment of the

 

5

--------------------------------------------------------------------------------


 

Company after the expiration of the Agreement Term, this Section 5.3 shall be of
no further force and effect.

 

5.4.    Additional Benefits upon Termination in Connection With a Change of
Control.  In the event that your employment is terminated by the Company without
Cause or by you for Good Reason (each as defined herein) within 12 months
immediately following or 6 months immediately prior to a Change of Control,
then, in addition to the Accrued Obligations and the benefits described in
Section 5.2, you shall be entitled to receive full vesting of all unvested
equity, including but not limited to any options or restricted stock granted to
you under the 2006 Stock Plan or any authorized successor stock plan, provided
that the conditions to vesting other than the passage of time have been
satisfied.

 

5.5.    Excise Tax.  You agree that the payments and benefits hereunder, and
under all other contracts, arrangements or programs that apply to you (the
“Company Payments”), shall be reduced to an amount that is one dollar less than
the amount that would trigger an excise tax under Section 4999 of the Code, as
determined in good faith by the Company’s independent public accountants,
provided, however, that the reduction shall occur only if the reduced Company
Payments received by you (after taking into account further reductions for
applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by you minus
(i) the excise tax payable with respect to such Company Payments under
Section 4999 of the Code; and (ii) all applicable federal, state and local
income, social security and other taxes on such Company Payments.  You and the
Company agree to cooperate in good faith with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties with respect to payments or benefits that you
receive. In the event that such payments are required to be reduced pursuant to
this Section, such payments shall be reduced in the following order:  (1) cash
payments not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits, and to the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

 

5.6.    “Change of Control”.  As used herein, a “Change of Control” shall occur
or be deemed to have occurred only upon any one or more of the following events:

 

A)     ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D)(2) OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)) BECOMES A
“BENEFICIAL OWNER” (AS SUCH TERM IS DEFINED IN RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) (OTHER THAN THE COMPANY, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR ANY CORPORATION
OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY, IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY),
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE

 

6

--------------------------------------------------------------------------------


 

Company, representing fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities; or

 

B)    PERSONS WHO, AS OF THE COMMENCEMENT DATE, CONSTITUTED THE COMPANY’S BOARD
OF DIRECTORS (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF A TENDER OFFER, PROXY CONTEST, MERGER, CONSOLIDATION
OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF
DIRECTORS, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY
SUBSEQUENT TO THE COMMENCEMENT DATE WHOSE ELECTION WAS APPROVED BY AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL, FOR
PURPOSES OF THIS SECTION, BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD; OR

 

C)     THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH ANY
OTHER CORPORATION OR OTHER ENTITY, OTHER THAN (1) A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION OR (2) A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO
“PERSON” (AS HEREINABOVE DEFINED) ACQUIRES MORE THAN FIFTY PERCENT (50%) OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES; OR

 

D)    THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OF
THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.

 

5.7.    Separation from Service.  Notwithstanding anything set forth in Sections
4 and 5 of this Agreement, a termination of employment shall be deemed not to
have occurred until such time as you incur a “separation from service” with the
Company in accordance with Section 409A(a)(2)(A)(i) of the Code and the
applicable provisions of Treasury Regulation Section 1.409A-1(h).

 

5.8.    Section 409A.  Anything in this Agreement to the contrary
notwithstanding, if at the time of your ‘separation from service,’ the Company
determines that the you are a ‘specified employee’ within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this Agreement on account of your separation
from service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first

 

7

--------------------------------------------------------------------------------


 

payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule.  Solely for purposes of Section 409A of the Code,
each installment payment described in Section 5 is considered a separate
payment.

 

6.     Taxes.  All payments required to be made by the Company to you under this
Agreement shall be subject to the withholding of such amounts for taxes and
other payroll deductions as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.  To the extent
applicable, it is intended that this Agreement be exempt from, or comply with,
the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent.  In the event
that any severance payments or benefits hereunder are determined by the Company
to be in the nature of nonqualified deferred compensation payments, you and the
Company hereby agree to take such actions as may be mutually agreed to ensure
that such payments or benefits comply with the applicable provisions of
Section 409A of the Code and the official guidance issued thereunder. 
Notwithstanding the foregoing, the Company does not guarantee the tax treatment
or tax consequences associated with any payment or benefit arising under this
Agreement.

 

7.     Noncompetition, Confidentiality and Inventions Obligations.  You agree to
execute the enclosed Employee Noncompetition, Confidentiality and Inventions
Agreement simultaneously with the execution of this Agreement.

 

8.     Disclosure to Future Employers.  You will provide, and the Company, in
its discretion, may similarly provide, a copy of the covenants contained in the
Employee Noncompetition, Confidentiality and Inventions Agreement to any
business or enterprise which you may, directly or indirectly, own, manage,
operate, finance, join, control or in which you may participate in the
ownership, management, operation, financing, or control, or with which you may
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.

 

9.     Representations.  You hereby represent and warrant to the Company that
you understand this Agreement, that you enter into this Agreement voluntarily
and that your employment under this Agreement will not conflict with any legal
duty owed by you to any other party.

 

10.   General.

 

10.1.    Notices.  Whenever any notice is required hereunder, it shall be given
in writing addressed as follows:

 

8

--------------------------------------------------------------------------------


 

To Company:

 

Metabolix, Inc.

21 Erie Street

Cambridge, MA 02139

Attention:  General Counsel

 

 

 

To the Executive:

 

Johan van Walsem

5 Orchard Drive

Acton, MA 01720

 

All notices, requests, consents and other communications hereunder which are
required to be provided, or which the sender elects to provide, in writing, will
be addressed to the receiving party’s address set forth above or to such other
address as a party may designate by notice hereunder, and will be either
(i) delivered by hand, (ii) sent by overnight courier, or (iii) sent by
registered or certified mail, return receipt requested, postage prepaid.  All
notices, requests, consents and other communications hereunder will be deemed to
have been given either (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if sent
by overnight courier, on the next business day following the day such notice is
delivered to the courier service, or (iii) if sent by registered or certified
mail, on the 5th business day following the day such mailing is made.

 

10.2.        Entire Agreement.  This Agreement, together with any Stock Option
Agreements executed by you and the Company (either prior to or in conjunction
with this Agreement) and the Employee Noncompetition, Confidentiality and
Inventions Agreement, embody the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements and understandings relating to the subject
matter hereof.  No statement, representation, warranty, covenant or agreement of
any kind not expressly set forth in this Agreement will affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.

 

10.3.        Modifications and Amendments.  The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by the
parties hereto.

 

10.4.        Waivers and Consents.  The terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent will be deemed to be or will constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver or consent.

 

10.5.        Assignment.  The Company shall cause its rights and obligations
hereunder to be assumed by any person or entity that succeeds to all or
substantially all of the

 

9

--------------------------------------------------------------------------------


 

Company’s business or that aspect of the Company’s business in which you are
principally involved and may assign its rights and obligations hereunder to any
Company affiliate.  You may not assign your rights and obligations under this
Agreement without the prior written consent of the Company and any such
attempted assignment by you without the prior written consent of the Company
will be void; provided, however, in the event of your death, your rights,
compensation and benefits under this Agreement shall inure to the benefit of
your estate, such that, for example, stock issuable to you, and awards and
payments payable to you, shall be issued and paid to your estate.

 

10.6.        Governing Law.  This Agreement and the rights and obligations of
the parties hereunder will be construed in accordance with and governed by the
law of Massachusetts, without giving effect to the conflict of law principles
thereof.

 

10.7.        Jury Waiver. You and the Company agree to waive trial by jury in
connection with any action arising from or relating to this Agreement.

 

10.8.        Severability.  The parties intend this Agreement to be enforced as
written.  However, if any portion or provision of this Agreement is to any
extent declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law.

 

10.9.        Headings and Captions.  The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.

 

10.10.      Acknowledgments.  You recognize and agree that the enforcement of
the Noncompetition, Nondisclosure and Inventions Agreement is necessary to
ensure the preservation, protection and continuity of the business, trade
secrets and goodwill of the Company.  You agree that, due to the proprietary
nature of the Company’s business, the restrictions set forth in the
Noncompetition, Confidentiality and Inventions Agreement are reasonable as to
time and scope.

 

10.11.      Counterparts.  This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

10.12.      Conditions.  This Agreement is subject to and contingent upon the
Company’s receipt of proof that you have appropriate authorization to work in
the United States as required by U.S. laws and regulations, and upon
satisfactory completion of a background check.

 

10

--------------------------------------------------------------------------------


 

If the foregoing accurately sets forth our agreement, please so indicate by
signing and returning to us the enclosed copy of this Agreement.

 

 

 

Very truly yours,

 

 

 

 

 

METABOLIX, INC.

 

 

 

 

 

 

 

 

By:

/s/ Richard P. Eno

 

 

Name:

Richard P. Eno

 

 

Title:

President & CEO

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ Johan van Walsem

 

07/09/2009

 

Johan van Walsem

 

Date

 

 

 

Enclosure:

Employee Noncompetition, Confidentiality and Inventions Agreement

 

11

--------------------------------------------------------------------------------